DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.
Response to Amendment
The amendments to  claims 1,10,15,17,19,21  in the submission filed 11/28/2022 are acknowledged and accepted.
Cancellation of Claim 3 is acknowledged and accepted.
New Claims 22-24 are acknowledged and accepted because the subject matter of the claim is similar to the originally filed claims.
Pending Claims are 1-2,4-24.
Response to Arguments
Applicant's arguments (Remarks, filed 11/28/2022) have been considered, but, respectfully, are not found persuasive. Applicant argues the following:
Re: Claims 1,10,17
a)	Karafin does not anticipate at least the limitations recited in amended claim 1:
	embodiment of fig 4B of Karafin teaches providing the eyeline reference to the first performer (viewer 140)  by generating, a first holographic projection (holographic object 120) of the first computer generated object (content for generating holographic object 120) using a first holographic display (LF display module 110), which makes the first holographic projection (holographic object 120) appear, to the first performer (viewer 140), to be located at a designated physical position for the first computer generated object (content for generating holographic object 120) on the set. Karafin’s embodiment of fig 5A,5B teaches a tracking device (tracking system 580) which tracks the viewer’s positions and capturing one or more images of the first performer (viewer 140) using an image capture device (camera of tracking device 580) with a field of view that encompasses both the first performer (viewer 140) and the designated physical position on the set, wherein the first holographic projection (holographic object 120) is not captured by the image capture device (camera) despite the field of view encompassing the designated physical position on the set, and  the captured one or more images are modified to add the first computer generated object (holographic object 120). 
	Also, the tracking system 580 captures only the target area with the viewer and does not capture the holographic object in it. Karafin teaches (p123, p125) that the tracking module 526 determines the position of a viewer or a portion of a viewer such as a hand/eye location within the target area or venue or within the virtual model of the area.  This determination is done from captured images from the cameras of the tracking system actively and illuminates some portion of the target area, images the target area and the tracking module uses time of flight and/or structured light depth determination techniques to determine the position. Using the viewer profiling module 528, viewer profile is created (p126, lines 1-10) and it can be augmented dynamically (p129, lines 1-10). Based on tracking information and/or viewer profile light field or projected content is modified (p137, last 5 lines).
	Hence, it is obvious for a person of ordinary skill in the art to combine embodiments to teach the invention of claims 1,10,17 for the purpose of tracking viewers, and displaying dynamic holographic content (p120, lines 1-12).
	In view of the above arguments the rejection of Claims 1,10,17 is upheld.
b)	the rejection of the dependent claims is also believed to be obviated for analogous reasons as base claims.
	Dependent claims are also not patentable for at least the same reasons as base claims.
Claims 1-2,4-24 are rejected as follows:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,8-12,16-19,21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karafin et al (US 2020/0363636 A1, of record).

Regarding Claim 1, Karafin teaches (fig 1,4B, 9, embodiment of fig 4B is being used and fig 1 is used for support for fig 4B) a method (method 900 for displaying performance content to viewers in a venue, p210, lines 1-7), comprising: 
	identifying a first computer generated object (content for generating holographic object 120, p32, lines 1-3, fig 1, and holographic object 422, p90, last 7 lines, fig 4B, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6, fig 5B) for which to provide an eyeline reference  (eye-line-guideline, p55, lines 7-10, In fig 4B, line formed by viewer 434 and holo object 422 intersects the display surface and hence there is an eye-line guideline or reference) to a first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer 434, p90, last 7 lines) acting (venue acts as a setting for a performance, p27, lines 1-3,  hence as the viewer is located within the performance setting, the viewer is an actor or performer) on a set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3); 
	providing the eyeline reference (eye-line-guideline, p55, lines 7-10, In fig 4B, line formed by viewer 434 and holo object 422 intersects the display surface and hence there is an eye-line guideline or reference, the viewer 434 is able to see the holo object 422 and hence the viewer has an eyeline reference)  to the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer 434, p90, last 7 lines, venue acts as a setting for a performance, p27, lines 1-3,  hence as the viewer is located within the performance setting, the viewer is an actor or performer)  by generating, by a holographic control service (LF display has a controller such as 520 in fig 5A, p106, lines 1-3 which executes computer code) a first holographic projection (holographic object 120, p32, lines 1-3, LF display module 110 projects a holographic image, p32, lines 15-18, fig 1, LF display module 416 projects holographic object 422, p90, lines last 7 lines, fig 4B) of the first computer generated object (content for generating holographic object 120, p32, lines 1-3 or object 422, p90, last 7 lines, fig 4B)  using a first holographic display (LF display module 110, p31, lines 1-3, LF display module 416, p90, lines 1-12, last 7 lines, fig 4B, LF display system 500’s  display module 512, p106, lines 1-5), 
	wherein the first holographic display (LF display module 110, p31, lines 1-3, LF display module 416, p90, lines 1-12, last 7 lines, fig 4B , LF display system 500’s  display module 512, p106, lines 1-5) is configured to make the first holographic projection (holographic object 120, p32, lines 1-3, fig 1, LF display module 416 projects holographic object 422, p90, lines last 7 lines, fig 4B) appear, to the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, viewer 430, fig 4B, venue acts as a setting for a performance, p27, lines 1-3,  hence as the viewer is located within the performance setting, the viewer is an actor or performer), to be located at a designated physical position (location of the holographic object 120 or 422, potential location of holographic objects,  p39, lines 1-2)  for the computer generated object (content for generating holographic object 120, p32, lines 1-3 or object 422, p90, last 7 lines, fig 4B) on the set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3).
	However embodiment of fig 4B of Karafin does not teach
capturing one or more images of the first performer using an image capture device with a field of view that encompasses both the first performer and the designated physical position on the set, wherein the first holographic projection is not captured by the image capture device despite the field of view encompassing the designated physical position on the set, such that the captured one or more images depict the first performer and do not depict the first holographic projection, wherein the captured one or more images are modified to add the first computer generated object, and wherein the eyeline reference is provided to reduce incidence of the first performer being depicted, in the one or more modified images, as incorrectly looking in a direction other than at the first computer generated object.
	Embodiment of fig 5A,5B of Karafin and embodiment of fig 4B of Karafin are related as holographic objects viewed by a performer.
	Embodiment of fig 5A,5B of Karafin teaches
	capturing one or more images (camera of tracking system 580 captures images of the light, p117, lines 1-3, a LF generation system 554 records energy data of the event, p175, lines 1-11) of the performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, viewer is a part of an event, p175, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3,  hence as the viewer is located within the performance setting, the viewer is an actor or performer)  using an image capture device (tracking system 580, camera, p114, lines 1-2) with a field of view (tracking system 580 is configured to determine the position and characteristics of the viewer in the target area and captures images of light from target area, p115, lines 1-3, p117, lines 1-3, hence the field of view is the target area with the viewer and the area where the holographic object needs to be projected to) that encompasses both the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3,  hence as the viewer is located within the performance setting, the viewer is an actor or performer)  and the designated physical position (location of the holographic object 120, fig 1 potential location of holographic objects,  p39, lines 1-2)  on the set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3), 
	wherein the first holographic projection (holographic object 120, p32, lines 1-3) is not captured by the image capture device (tracking system 580, camera, p114, lines 1-2) despite the field of view encompassing the designated physical position (location of the holographic object 120, fig 1, potential location of holographic objects,  p39, lines 1-2) on the set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3), such that  the captured one or more images (camera of tracking system 580 captures images of the light, p117, lines 1-3, a LF generation system 554 records energy data of the event, p175, lines 1-11) depict the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3,  hence as the viewer is located within the performance setting, the viewer is an actor or performer) and do not depict the first holographic projection (holographic object 120, p32, lines 1-3), (the tracking system 580 captures only the target area with the viewer and does not capture the holographic object in it) and 
	wherein the captured (computer generated imagery is used to augment the sensory data from the light field recording assembly. The processing engine of the LF generation system 554 combines the recorded sensory information, synthetic data and encodes the information as holographic content p176, lines 1-6) one or more images (camera of tracking system 580 captures images of the light, p117, lines 1-3, a LF generation system 554 records energy data of the event, p175, lines 1-11) are modified to add the first computer generated object (content for generating holographic object 120, p32, lines 1-3, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6) ; (Karafin teaches (p123, p125) that the tracking module 526 determines the position of a viewer or a portion of a viewer such as a hand/eye location within the target area or venue or within the virtual model of the area.  This determination is done from captured images from the cameras of the tracking system actively and illuminates some portion of the target area, images the target area and the tracking module uses time of flight and/or structured light depth determination techniques to determine the position. Using the viewer profiling module 528, viewer profile is created (p126, lines 1-10) and it can be augmented dynamically (p129, lines 1-10). Based on tracking information and/or viewer profile light field or projected content is modified (p137, last 5 lines)).
	wherein the eyeline reference (eye-line-guideline, p55, lines 7-10, In fig 4B, line formed by viewer 434 and holo object 422 intersects the display surface and hence there is an eye-line guideline or reference, the viewer 434 is able to see the holo object 422 and hence the viewer has an eyeline reference)  is provided to reduce incidence of the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3,  hence as the viewer is located within the performance setting, the viewer is an actor or performer) being depicted, in the one or more modified images (images with content for holographic object 120), as incorrectly looking in a direction other than at the first computer generated object (content for generating holographic object 120, p32, lines 1-3, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6). 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of embodiment of fig 4B of Karafin to include the teachings of embodiment of fig 5A,5B of Karafin such that capturing one or more images of the first performer using an image capture device with a field of view that encompasses both the first performer and the designated physical position on the set, wherein the first holographic projection is not captured by the image capture device despite the field of view encompassing the designated physical position on the set, such that the captured one or more images depict the first performer and do not depict the first holographic projection, wherein the captured one or more images are modified to add the first computer generated object, and wherein the eyeline reference is provided to reduce incidence of the first performer being depicted, in the one or more modified images, as incorrectly looking in a direction other than at the first computer generated object for the purpose of tracking viewers, creating viewer profiles and display dynamic holographic content (p120, lines 1-12).


Regarding Claim 2, Karafin teaches the method of claim 1, 
	further comprising: 
	receiving a first physical location (tracking module 526 determines a position of viewer within target area, p123, lines 1-4) for the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, viewer 434, fig 4B)  on the set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3), 
	a second physical location (tracking module 526 uses time of flight and/or structured light depth determination techniques to determine position, cont p123, pg 14, lines 7-12, this indicates that the distance of the tracking module from the target is used in the calculation and hence the location of the tracking module is known) for the image capture device (camera of tracking system 580 captures images of the light, p117, lines 1-3, a LF generation system 554 records energy data of the event, p175, lines 1-11) on the set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts a s a setting for a performance, p27, lines 1-3), and 
	a third physical location (reference point of display surface, p123, lines 1-5)  for the first holographic display (LF display module 110, p31, lines 1-3, LF display module 416, p90, lines 8-12 , LF display system 500’s  display module 512, p106, lines 1-5) on the set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3), 
	wherein generating the first holographic projection (holographic object 120, p32, lines 1-3) of the first computer generated object (content for generating holographic object 120, p32, lines 1-3, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6) is based on the first physical location (tracking module 526 determines a position of viewer within target area, p123, lines 1-4), the second physical location (tracking module 526 uses time of flight and/or structured light depth determination techniques to determine position (cont p123, pg 14, lines 7-12, this indicates that the distance of the tracking module from the target is used in the calculation and hence the location of the tracking module is known), and the third physical location (reference point of display surface, p123, lines 1-5) .

Regarding Claim 8, Karafin teaches the method of claim 1. 
	further comprising: 
	generating a second holographic projection (holographic object 420, p90, lines 1-5, fig 4B, first projection being 422) of a second computer generated object (content for generating holographic object 420, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6, fig 5B)  for a second performer (viewer 430, p90, lines 8-12, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, viewer 434 being the first performer) using a second holographic display (LF display module 414, p90, lines 8-12, LF display module 416 being the first display), 
	wherein the field of view (viewing volume, p90, lines 1-8) further encompasses the second performer (viewer 430, p90, lines 8-12, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7)  and a second physical position (position of the holographic object 420) relating to the second computer generated object (content for generating holographic object 420, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6, fig 5B).
	wherein the captured one or more images (camera of tracking system 580 captures images of the light, p117, lines 1-3, a LF generation system 554 records energy data of the event, p175, lines 1-11, tracking module 526 determines position of one or more viewers within target area, p123, lines 1-20) depict the second performer (viewer 430, p90, lines 8-12) and do not depict the second holographic projection (holographic object 420, p90, lines 1-5, fig 4B), (the tracking system 580 captures only the target area with the viewers and does not capture the holographic object in it).

Regarding Claim 9, Karafin teaches the method of claim 8.
	However, embodiment of fig 4B of Karafin does not teach
	wherein the second holographic projection of the second computer generated object comprises a perspective view of the first computer generated object.
 	embodiment of fig 4B of Karafin is related to embodiment of fig 4A of Karafin.
	embodiment of fig 4A of Karafin teaches,
	wherein the second holographic projection (holographic object 420, pg 80, lines 1-6) of the second computer generated object (content for generating holographic object 420, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6, fig 5B) comprises a perspective view (viewers 430 and 434 receive different perspectives of the holographic object 420, p80, lines 1-6) of the first computer generated object (content for generating holographic object 420, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6, fig 5B).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of embodiment of fig 4B of Karafin to include the teachings of embodiment of fig 4A of Karafin such that wherein the second holographic projection  of the second computer generated object  comprises a perspective view of the first computer generated object for the purpose of utilizing techniques for a viewer to see a holographic object as if the real physical object is actually there, p80, lines 16-22).

Regarding Claim 10, Karafin teaches (fig 1,4B, 5A,5B, 9, embodiment of fig 4B is being used and fig 1 is used for support for fig 4B) a system (LF display system 402, p89, lines 1-3, LF display system 500, p106, lines 1-4 with LF display assembly 510 which has LF display module 110), comprising: 
a processor (processor, p223, lines 1-7, p224, lines 1-11, p83, lines 11-12); 
a memory (data store 522, p120, lines 1-15, p224, lines 1-11) storing a program (computer program, p224), comprising a holographic control service (LF display has a controller such as 520 in fig 5A, p106, lines 1-3 which executes computer code) executable by the processor (processor, p223, lines 1-7, p224, lines 1-11, p83, lines 11-12), to perform an operation (operation, p224, lines 1-2), 
the operation comprising: 
identifying a first computer generated object (content for generating holographic object 120, p32, lines 1-3, fig 1, and holographic object 422, p90, last 7 lines, fig 4B, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6, fig 5B) for which to provide an eyeline reference  (eye-line-guideline, p55, lines 7-10, In fig 4B, line formed by viewer 434 and holo object 422 intersects the display surface and hence there is an eye-line guideline or reference)  to a first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer 434, p90, last 7 lines, venue acts as a setting for a performance, p27, lines 1-3,  hence as the viewer is located within the performance setting, the viewer is an actor or  performer) acting (venue acts as a setting for a performance, p27, lines 1-3; Hence as the viewer is located within the performance setting, the viewer is an actor) on a set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3); 
	providing the eyeline reference(eye-line-guideline, p55, lines 7-10, In fig 4B, line formed by viewer 434 and holo object 422 intersects the display surface and hence there is an eye-line guideline or reference)   to the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer 434, p90, last 7 lines, venue acts as a setting for a performance, p27, lines 1-3,  hence as the viewer is located within the performance setting, the viewer is an actor or performer)  by generating a first holographic projection (holographic object 120, p32, lines 1-3, LF display module 110 projects a holographic image, p32, lines 15-18, fig 1, LF display module 416 projects holographic object 422, p90, lines last 7 lines, fig 4B) of the first computer generated object (content for generating holographic object 120, p32, lines 1-3 or object 422, p90, last 7 lines, fig 4B)  using a first holographic display (LF display module 110, p31, lines 1-3, LF display module 416, p90, lines 1-12, last 7 lines, fig 4B, LF display system 500’s  display module 512, p106, lines 1-5), 
	wherein the first holographic display (LF display module 110, p31, lines 1-3, LF display module 416, p90, lines 1-12, last 7 lines, fig 4B , LF display system 500’s  display module 512, p106, lines 1-5) is configured to make the first holographic projection (holographic object 120, p32, lines 1-3, fig 1, LF display module 416 projects holographic object 422, p90, lines last 7 lines, fig 4B) appear, to the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, viewer 430, fig 4B), to be located at a  designated physical position (location of the holographic object 120 or 422, potential location of holographic objects,  p39, lines 1-2)  on the set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3) for the computer generated object (content for generating holographic object 120, p32, lines 1-3 or object 422, p90, last 7 lines, fig 4B); and 
	However embodiment of fig 4B of Karafin does not teach
	an image capture device configured to capture one or more images of the first performer using a field of view that encompasses both the first performer and the designated physical position on the set, wherein the first holographic projection is not captured by the image capture device despite the field of view encompassing the designated physical position on the set, such that the captured one or more images depict the first performer and do not depict the first holographic projection, wherein the captured one or more images are modified to add the first computer generated object, and wherein the eyeline reference is provided to reduce incidence of the first performer being depicted, in the one or more modified images, as incorrectly looking in a direction other than at the first computer generated object.
	Embodiment of fig 5A,5B of Karafin and embodiment of fig 4B of Karafin are related as holographic objects viewed by a performer.
	Embodiment of fig 5A,5B of Karafin teaches
	an image capture device (tracking system 580, camera, p114, lines 1-2) configured to capture one or more images (camera of tracking system 580 captures images of the light, p117, lines 1-3, a LF generation system 554 records energy data of the event, p175, lines 1-11) of the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, viewer is a part of an event, p175, lines 1-7)  using a field of view (tracking system 580 is configured to determine the position and characteristics of the viewer in the target area and captures images of light from target area, p115, lines 1-3, p117, lines 1-3, hence the field of view is the target area with the viewer and the area where the holographic object needs to be projected to) that encompasses both the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7)  and the designated physical position (location of the holographic object 120, fig 1, potential location of holographic objects,  p39, lines 1-2)  on the set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3), 
	wherein the first holographic projection (holographic object 120, p32, lines 1-3) is not captured by the image capture device (tracking system 580, camera, p114, lines 1-2) despite the field of view encompassing the designated physical position (location of the holographic object 120, fig 1, potential location of holographic objects,  p39, lines 1-2) on the set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3), such that  the captured one or more images (camera of tracking system 580 captures images of the light, p117, lines 1-3, a LF generation system 554 records energy data of the event, p175, lines 1-11) depict the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3,  hence as the viewer is located within the performance setting, the viewer is an actor or performer) and do not depict the first holographic projection (holographic object 120, p32, lines 1-3), (the tracking system 580 captures only the target area with the viewer and does not capture the holographic object in it) and 
	wherein the captured (computer generated imagery is used to augment the sensory data from the light field recording assembly. The processing engine of the LF generation system 554 combines the recorded sensory information, synthetic data and encodes the information as holographic content p176, lines 1-6) one or more images (camera of tracking system 580 captures images of the light, p117, lines 1-3, a LF generation system 554 records energy data of the event, p175, lines 1-11) are modified to add the first computer generated object (content for generating holographic object 120, p32, lines 1-3, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6) ; (Karafin teaches (p123, p125) that the tracking module 526 determines the position of a viewer or a portion of a viewer such as a hand/eye location within the target area or venue or within the virtual model of the area.  This determination is done from captured images from the cameras of the tracking system actively and illuminates some portion of the target area, images the target area and the tracking module uses time of flight and/or structured light depth determination techniques to determine the position. Using the viewer profiling module 528, viewer profile is created (p126, lines 1-10) and it can be augmented dynamically (p129, lines 1-10). Based on tracking information and/or viewer profile light field or projected content is modified (p137, last 5 lines).  
	wherein the eyeline reference (eye-line-guideline, p55, lines 7-10, In fig 4B, line formed by viewer 434 and holo object 422 intersects the display surface and hence there is an eye-line guideline or reference, the viewer 434 is able to see the holo object 422 and hence the viewer has an eyeline reference)  is provided to reduce incidence of the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3,  hence as the viewer is located within the performance setting, the viewer is an actor or performer) being depicted, in the one or more modified images (images with content for holographic object 120), as incorrectly looking in a direction other than at the first computer generated object (content for generating holographic object 120, p32, lines 1-3, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6). 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of embodiment of fig 4B of Karafin to include the teachings of embodiment of fig 5A,5B of Karafin such that an image capture device configured to capture one or more images of the first performer using a field of view that encompasses both the first performer and the designated physical position on the set, wherein the first holographic projection is not captured by the image capture device despite the field of view encompassing the designated physical position on the set, such that the captured one or more images depict the first performer and do not depict the first holographic projection, wherein the captured one or more images are modified to add the first computer generated object, and wherein the eyeline reference is provided to reduce incidence of the first performer being depicted, in the one or more modified images, as incorrectly looking in a direction other than at the first computer generated object for the purpose of tracking viewers, creating viewer profiles and display dynamic holographic content (p120, lines 1-12).

Regarding Claim 11, Karafin teaches the system of claim 10, the operation further comprising: 
receiving a first physical location (tracking module 526 determines a position of viewer within target area, p123, lines 1-4) for the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, viewer 434, fig 4B)  on the set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3), 
	a second physical location (tracking module 526 uses time of flight and/or structured light depth determination techniques to determine position, cont p123, pg 14, lines 7-12, this indicates that the distance of the tracking module from the target is used in the calculation and hence the location of the tracking module is known) for the image capture device (camera of tracking system 580 captures images of the light, p117, lines 1-3, a LF generation system 554 records energy data of the event, p175, lines 1-11) on the set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3), and 
	a third physical location (reference point of display surface, p123, lines 1-5)  for the first holographic display (LF display module 110, p31, lines 1-3, LF display module 416, p90, lines 8-12 , LF display system 500’s  display module 512, p106, lines 1-5) on the set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3), 
	wherein generating the first holographic projection (holographic object 120, p32, lines 1-3) of the first computer generated object (content for generating holographic object 120, p32, lines 1-3, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6) is based on the first physical location (tracking module 526 determines a position of viewer within target area, p123, lines 1-4), the second physical location (tracking module 526 uses time of flight and/or structured light depth determination techniques to determine position (cont p123, pg 14, lines 7-12, this indicates that the distance of the tracking module from the target is used in the calculation and hence the location of the tracking module is known), and the third physical location (reference point of display surface, p123, lines 1-5) .

Regarding Claim 12, Karafin teaches system of claim 10, the operation further comprising: 25ATTORNEY DOCKET NO.: DISN/0446US (111885) 
identifying one or more physical dimensions (dimensions of the viewing volume 130 within which holographic object 120 is fully visible, p135, lines 1-10) for display of the first computer generated object (content for generating holographic object 120, p32, lines 1-3, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6)  to the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7), 
	wherein generating the first holographic projection (holographic object 120, p32, lines 1-3) of the first computer generated object (content for generating holographic object 120, p32, lines 1-3, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6) is based on the one or more physical dimensions (dimensions of the viewing volume 130 within which holographic object 120 is fully visible, p135, lines 1-10) and 
	wherein the holographic display (LF display module 110, p31, lines 1-3, LF display module 416, p90, lines 1-12, last 7 lines, fig 4B, LF display system 500’s  display module 512, p106, lines 1-5) is configured to make the first holographic projection (holographic object 120, p32, lines 1-3, LF display module 110 projects a holographic image, p32, lines 15-18, fig 1, LF display module 416 projects holographic object 422, p90, lines last 7 lines, fig 4B) of the first computer generated object (content for generating holographic object 120, p32, lines 1-3, or object 422, fig 4B, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6)  appear, to the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, viewer 434, fig 4B), to have the one or more physical dimensions (dimensions of the viewing volume 130 within which holographic object 120 is fully visible, p135, lines 1-10).  

Regarding Claim 16, Karafin teaches system of claim 10, the operation further comprising: 
generating a second holographic projection (holographic object 420, p90, lines 1-5, fig 4B, first projection being 422) of a second computer generated object (content for generating holographic object 420, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6, fig 5B)  for a second performer (viewer 430, p90, lines 8-12, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, viewer 434 being the first performer) using a second holographic display (LF display module 414, p90, lines 8-12, LF display module 416 being the first display), 
	wherein the field of view (viewing volume, p90, lines 1-8) further encompasses the second performer (viewer 430, p90, lines 8-12, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7)  and a second physical position (position of the holographic object 420) relating to the second computer generated object (content for generating holographic object 420, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6, fig 5B).
	wherein the captured one or more images (camera of tracking system 580 captures images of the light, p117, lines 1-3, a LF generation system 554 records energy data of the event, p175, lines 1-11, tracking module 526 determines position of one or more viewers within target area, p123, lines 1-20) depict the second performer (viewer 430, p90, lines 8-12) and do not depict the second holographic projection (holographic object 420, p90, lines 1-5, fig 4B), (the tracking system 580 captures only the target area with the viewers and does not capture the holographic object in it).	

Regarding Claim 17, Karafin teaches a non-transitory computer program product (computer program is stored in a non-transitory, tangible computer readable storage medium, p224, lines 1-12), the computer program product comprising: 
	a computer-readable storage medium (tangible computer readable storage medium, p224, lines 1-12) having embodied therewith computer-readable program code (computer program, p224, lines 1-12) of q holographic control service (LF display has a controller such as 520 in fig 5A, p106, lines 1-3, which executes computer code), the computer-readable program code (computer program, p224, lines 1-12) executable by one or more computer processors (single or multiple processors, p224, lines 1-12) to perform an operation (operation, p224, lines 1-2), the operation comprising: 
identifying a first computer generated object (content for generating holographic object 120, p32, lines 1-3, fig 1, and holographic object 422, p90, last 7 lines, fig 4B, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6, fig 5B) for which to provide an eyeline reference  (eye-line-guideline, p55, lines 7-10, In fig 4B, line formed by viewer 434 and holo object 422 intersects the display surface and hence there is an eye-line guideline or reference)   to a first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer 434, p90, last 7 lines, venue acts as a setting for a performance, p27, lines 1-3,  hence as the viewer is located within the performance setting, the viewer is an actor or performer) acting  on a set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3); 
	providing the eyeline reference (eye-line-guideline, p55, lines 7-10, In fig 4B, line formed by viewer 434 and holo object 422 intersects the display surface and hence there is an eye-line guideline or reference)   to the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer 434, p90, last 7 lines) by generating a first holographic projection (holographic object 120, p32, lines 1-3, LF display module 110 projects a holographic image, p32, lines 15-18, fig 1, LF display module 416 projects holographic object 422, p90, lines last 7 lines, fig 4B) of the first computer generated object (content for generating holographic object 120, p32, lines 1-3 or object 422, p90, last 7 lines, fig 4B)  using a first holographic display (LF display module 110, p31, lines 1-3, LF display module 416, p90, lines 1-12, last 7 lines, fig 4B, LF display system 500’s  display module 512, p106, lines 1-5), 
	wherein the first holographic display (LF display module 110, p31, lines 1-3, LF display module 416, p90, lines 1-12, last 7 lines, fig 4B , LF display system 500’s  display module 512, p106, lines 1-5) is configured to make the first holographic projection (holographic object 120, p32, lines 1-3, fig 1, LF display module 416 projects holographic object 422, p90, lines last 7 lines, fig 4B) appear, to the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, viewer 430, fig 4B), to be located at a designated physical position (location of the holographic object 120 or 422, potential location of holographic objects,  p39, lines 1-2)  for the computer generated object (content for generating holographic object 120, p32, lines 1-3 or object 422, p90, last 7 lines, fig 4B) on the set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3); and 
	However embodiment of fig 4B of Karafin does not teach
	an image capture device configured to capture one or more images of the first performer using a field of view that encompasses both the first performer and the designated physical position on the set, wherein the first holographic projection is not captured by the image capture device despite the field of view encompassing the designated physical position on the set, such that the captured one or more images depict the first performer and do not depict the first holographic projection, wherein the captured one or more images are modified to add the first computer generated object, and wherein the eyeline reference is provided to reduce incidence of the first performer being depicted, in the one or more modified images, as incorrectly looking in a direction other than at the first computer generated object.
	Embodiment of fig 5A,5B of Karafin and embodiment of fig 4B of Karafin are related as holographic objects viewed by a performer.
	Embodiment of fig 5A,5B of Karafin teaches
	an image capture device (tracking system 580, camera, p114, lines 1-2) configured to capture one or more images (camera of tracking system 580 captures images of the light, p117, lines 1-3, a LF generation system 554 records energy data of the event, p175, lines 1-11) of the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, viewer is a part of an event, p175, lines 1-7)  using a field of view (tracking system 580 is configured to determine the position and characteristics of the viewer in the target area and captures images of light from target area, p115, lines 1-3, p117, lines 1-3, hence the field of view is the target area with the viewer and the area where the holographic object needs to be projected to) that encompasses both the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7)  and the designated physical position (location of the holographic object 120, fig 1, potential location of holographic objects,  p39, lines 1-2)  on the set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3), 
	wherein the first holographic projection (holographic object 120, p32, lines 1-3) is not captured by the image capture device (tracking system 580, camera, p114, lines 1-2) despite the field of view encompassing the designated physical position (location of the holographic object 120, fig 1, potential location of holographic objects,  p39, lines 1-2) on the set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3), such that  the captured one or more images (camera of tracking system 580 captures images of the light, p117, lines 1-3, a LF generation system 554 records energy data of the event, p175, lines 1-11) depict the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3,  hence as the viewer is located within the performance setting, the viewer is an actor or performer) and do not depict the first holographic projection (holographic object 120, p32, lines 1-3), (the tracking system 580 captures only the target area with the viewer and does not capture the holographic object in it) and  
	wherein the captured (computer generated imagery is used to augment the sensory data from the light field recording assembly. The processing engine of the LF generation system 554 combines the recorded sensory information, synthetic data and encodes the information as holographic content p176, lines 1-6) one or more images (camera of tracking system 580 captures images of the light, p117, lines 1-3, a LF generation system 554 records energy data of the event, p175, lines 1-11) are modified to add the first computer generated object (content for generating holographic object 120, p32, lines 1-3, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6) ; (Karafin teaches (p123, p125) that the tracking module 526 determines the position of a viewer or a portion of a viewer such as a hand/eye location within the target area or venue or within the virtual model of the area.  This determination is done from captured images from the cameras of the tracking system actively and illuminates some portion of the target area, images the target area and the tracking module uses time of flight and/or structured light depth determination techniques to determine the position. Using the viewer profiling module 528, viewer profile is created (p126, lines 1-10) and it can be augmented dynamically (p129, lines 1-10). Based on tracking information and/or viewer profile light field or projected content is modified (p137, last 5 lines);
	wherein the eyeline reference (eye-line-guideline, p55, lines 7-10, In fig 4B, line formed by viewer 434 and holo object 422 intersects the display surface and hence there is an eye-line guideline or reference, the viewer 434 is able to see the holo object 422 and hence the viewer has an eyeline reference)  is provided to reduce incidence of the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3,  hence as the viewer is located within the performance setting, the viewer is an actor or performer) being depicted, in the one or more modified images (images with content for holographic object 120), as incorrectly looking in a direction other than at the first computer generated object (content for generating holographic object 120, p32, lines 1-3, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of embodiment of fig 4B of Karafin to include the teachings of embodiment of fig 5A,5B of Karafin such that an image capture device configured to capture one or more images of the first performer using a field of view that encompasses both the first performer and the designated physical position on the set, wherein the first holographic projection is not captured by the image capture device despite the field of view encompassing the designated physical position on the set, such that the captured one or more images depict the first performer and do not depict the first holographic projection, wherein the captured one or more images are modified to add the first computer generated object, and wherein the eyeline reference is provided to reduce incidence of the first performer being depicted, in the one or more modified images, as incorrectly looking in a direction other than at the first computer generated object for the purpose of tracking viewers, creating viewer profiles and display dynamic holographic content (p120, lines 1-12).

Regarding Claim 18, Karafin teaches non-transitory computer program product of claim 17, 
	the operation further comprising: 
	receiving a first physical location (tracking module 526 determines a position of viewer within target area, p123, lines 1-4) for the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, viewer 434, fig 4B)  on the set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3), 
	a second physical location (tracking module 526 uses time of flight and/or structured light depth determination techniques to determine position, cont p123, pg 14, lines 7-12, this indicates that the distance of the tracking module from the target is used in the calculation and hence the location of the tracking module is known) for the image capture device (camera of tracking system 580 captures images of the light, p117, lines 1-3, a LF generation system 554 records energy data of the event, p175, lines 1-11) on the set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3), and 
	a third physical location (reference point of display surface, p123, lines 1-5)  for the first holographic display (LF display module 110, p31, lines 1-3, LF display module 416, p90, lines 8-12 , LF display system 500’s  display module 512, p106, lines 1-5) on the set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3), 
	wherein generating the first holographic projection (holographic object 120, p32, lines 1-3) of the first computer generated object (content for generating holographic object 120, p32, lines 1-3, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6) is based on the first physical location (tracking module 526  determines a position of viewer within target area, p123, lines 1-4), the second physical location (tracking module 526 uses time of flight and/or structured light depth determination techniques to determine position (cont p123, pg 14, lines 7-12, this indicates that the distance of the tracking module from the target is used in the calculation and hence the location of the tracking module is known), and the third physical location (reference point of display surface, p123, lines 1-5) .

Regarding Claim 19, Karafin teaches non-transitory computer program product of claim 17, 
	the operation further comprising: 27ATTORNEY DOCKET NO.: DISN/0446US (111885) 
	DISNEY REF. NO.: 19-DIS-336-STUDIO-US-UTL identifying one or more physical dimensions (dimensions of the viewing volume 130 within which holographic object 120 is fully visible, p135, lines 1-10) for display of the first computer generated object (content for generating holographic object 120, p32, lines 1-3, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6)  to the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7), 
	wherein generating the first holographic projection (holographic object 120, p32, lines 1-3) of the first computer generated object (content for generating holographic object 120, p32, lines 1-3, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6) is based on the one or more physical dimensions (dimensions of the viewing volume 130 within which holographic object 120 is fully visible, p135, lines 1-10) and 
	wherein the holographic display (LF display module 110, p31, lines 1-3, LF display module 416, p90, lines 1-12, last 7 lines, fig 4B, LF display system 500’s  display module 512, p106, lines 1-5) is configured to make the first holographic projection (holographic object 120, p32, lines 1-3, LF display module 110 projects a holographic image, p32, lines 15-18, fig 1, LF display module 416 projects holographic object 422, p90, lines last 7 lines, fig 4B) of the first computer generated object (content for generating holographic object 120, p32, lines 1-3, or object 422, fig 4B, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6)  appear, to the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, viewer 434, fig 4B), to have the one or more physical dimensions (dimensions of the viewing volume 130 within which holographic object 120 is fully visible, p135, lines 1-10).  

Regarding Claim 21, Karafin teaches the method of claim 1, 
	wherein the set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3) does not include any physical stand-in object (stand-in object is any actual physical object) representing the first computer generated object (content for generating holographic object 120, p32, lines 1-3, or object 422, fig 4B, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6) (the set can have dynamic generation of holographic content, p144, lines 1-33 and hence there need not be any stand-in object, the dynamic holographic content changes, for example Golden Gate bridge being projected before a performance, an advertisement after the performance, p144, lines 10-33), and wherein the first computer generated object (content for generating holographic object 120, p32, lines 1-3, or object 422, fig 4B, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6)   is added (computer generated imagery is used to augment the sensory data from the light field recording assembly. The processing engine of the LF generation system 554 combines the recorded sensory information, synthetic data and encodes the information as holographic content p176, lines 1-6) without removing (the set can have dynamic generation of holographic content, p144, lines 1-33 and hence there need not be any stand-in object which needs to be removed, the dynamic holographic content changes, for example Golden Gate bridge being projected before a performance, an advertisement after the performance, p144, lines 10-33), from the captured one or more images (camera of tracking system 580 captures images of the light, p117, lines 1-3, a LF generation system 554 records energy data of the event, p175, lines 1-11), any depictions of a physical  stand-in object representing the first computer generated object (content for generating holographic object 120, p32, lines 1-3, or object 422, fig 4B, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6).

Regarding Claim 22, Karafin teaches the  method of claim 1, further comprising: 	identifying one or more physical dimensions (dimensions of the viewing volume 130 within which holographic object 120 is fully visible, p135, lines 1-10) for display of the first computer generated object (content for generating holographic object 120, p32, lines 1-3, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6)  to the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7), 
	wherein generating the first holographic projection (holographic object 120, p32, lines 1-3) of the first computer generated object (content for generating holographic object 120, p32, lines 1-3, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6) is based on the one or more physical dimensions (dimensions of the viewing volume 130 within which holographic object 120 is fully visible, p135, lines 1-10) and 
	wherein the holographic display (LF display module 110, p31, lines 1-3, LF display module 416, p90, lines 1-12, last 7 lines, fig 4B, LF display system 500’s  display module 512, p106, lines 1-5) is configured to make the first holographic projection (holographic object 120, p32, lines 1-3, LF display module 110 projects a holographic image, p32, lines 15-18, fig 1, LF display module 416 projects holographic object 422, p90, lines last 7 lines, fig 4B) of the first computer generated object (content for generating holographic object 120, p32, lines 1-3, or object 422, fig 4B, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6)  appear, to the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, viewer 434, fig 4B), to have the one or more physical dimensions (dimensions of the viewing volume 130 within which holographic object 120 is fully visible, p135, lines 1-10).  

Regarding Claim 23, Karafin teaches the method of claim 1, 
	wherein the holographic control service (LF display has a controller such as 520 in fig 5A, p106, lines 1-3 which executes computer code) includes at least one of: (i) a projection control service configured to control one or more display aspects (viewer profile may log actions or responses of that viewer to the content displayed by the LF display system, p127, lines 1-5, hence the content or display aspect is being controlled and the LF display controller has a projection control service to do that) of the first holographic projection (holographic object 120, p32, lines 1-3, LF display module 110 projects a holographic image, p32, lines 15-18, fig 1, LF display module 416 projects holographic object 422, p90, lines last 7 lines, fig 4B), or (ii) a movement control service configured to control physical movement of the holographic display.  


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karafin et al (US 2020/0363636 A1, of record) in view of Kubota et al (US 2020/0012097 A1, of record).

Regarding Claim 4, Karafin teaches the method of claim 2, 
	further comprising: 
	determining, based on the second physical location (tracking module 526 uses time of flight and/or structured light depth determination techniques to determine position, cont p123, pg 14, lines 7-12, this indicates that the distance of the tracking module from the target is used in the calculation and hence the location of the tracking module is known), and the third physical location (reference point of display surface, p123, lines 1-5), 
	that the first holographic display (LF display module 110, p31, lines 1-3, LF display module 416, p90, lines 1-12, last 7 lines, fig 4B, LF display system 500’s  display module 512, p106, lines 1-5) is visible to the image capture device (camera of tracking system 580 captures images of the light, p117, lines 1-3, a LF generation system 554 records energy data of the event, p175, lines 1-11).  
	However, Karafin does not teach
	and in response providing an alert.  
	Karafin and Kubota are related as detection of an object by image capture device used with displays.
	Kubota teaches (fig 1,4)
	detection (detection by alert target detection sensor 21, p40, lines 1-6, camera, p40) of a target object (foreground of a driver, radar, p40, lines 1-6) and in response providing an alert (transmits information based on sensed result, outputs information of content, position as a recognition result, p40, lines 1-12, in other words alerts driver or pedestrian, p2, lines 1-10).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Karafin to include the teachings of Kubota such that in response providing an alert for the purposes of utilizing a known technique which works to alert a driver/viewer of the presence of an object (p40, last 4 lines).

Claims 5-7,13-15,20,24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Karafin et al (US 2020/0363636 A1, of record) in view of Gasking et al (US 2020/0117137 A1, of record).

Regarding Claim 5, Karafin teaches the method of claim 1.
	However, Karafin does not teach 
	further comprising: 
	determining that the image capture device is planned to move along a first path during the capturing; and 
	calculating a second path for the first holographic display, based on the first path and a physical location of the first performer, 
	wherein the first holographic display comprises a movement apparatus used to move the first holographic display along the second path.  
	Karafin and Gasking are related as holographic display and image capture devices.
	Gasking teaches (fig 7),
	further comprising: 
	determining that the image capture device (camera of user device 140), p35, lines 1-8) is planned to move along a first path (user device 140 is moving within real world scene 400, p40, lines 1-4, user device 140 is moving along a first path indicated by motion vector 740), during the capturing; and 
	calculating a second path (target device 130 is moving along a second path indicated by motion vector 730) for the first holographic display (target device 130, p39, lines 2-6), based on the first path (user device 140 is moving within real world scene 400, p40, lines 1-4, user device 140 is moving along a first path indicated by motion vectors) and a physical location of the first performer (user 142, p40, lines 1-4), 
	wherein the first holographic display (target device 130, p39, lines 2-6) comprises a movement apparatus (apparatus is a target user 132 in whose coat pocket the target device 130 is placed, p39, lines 1-6) used to move the first holographic display (target device 130, p39, lines 2-6) along the second path.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Karafin to include the teachings of Gasking such that further comprising determining that the image capture device is planned to move along a first path during the capturing; and calculating a second path for the first holographic display, based on the first path and a physical location of the first performer, wherein the first holographic display comprises a movement apparatus used to move the first holographic display along the second path for the purpose of utilizing improved technologies for special purpose machines that facilitate computer generated imagery (p2, lines 1-10).

Regarding Claim 6, Karafin-Gasking teaches the method of claim 5, 
	wherein the second path (target device 130 is moving along a second path indicated by motion vector 730, Gasking) is calculated such that the image capture device (camera of user device 140, p35, lines 1-8) does not capture (whether the target device is within the field of view of the camera of user device 140  depends on the relative movement between the target device 130 and user device 140, p40, lines 14-19)the first holographic display (target device 130, p39, lines 2-6) 
	while the image capture device (camera of user device 140, p35, lines 1-8) moves along the first path (user device 140 is moving within real world scene 400, p40, lines 1-4, user device 140 is moving along a first path indicated by motion vector 740) (the relative movement of 130 and 140 can result in the camera of device 140 not capturing the target device 130).  

Regarding Claim 7, Karafin-Gasking teaches the method of claim 5, 
	wherein the second path (target device 130 is moving along a second path indicated by motion vector 730, Gasking) is calculated such that the first holographic projection (holograms 610,620 composited into live video captured by user device 140, p36, lines 1-10, Gasking) remains visible to the first performer (user 142, p40, lines 1-4) 
	while the image capture device (camera of user device 140, p35, lines 1-8) moves along the first path (user device 140 is moving within real world scene 400, p40, lines 1-4, user device 140 is moving along a first path indicated by motion vector 740). 
 
Regarding Claim 13, Karafin teaches system of claim 10.
	However, Karafin does not teach 
	the operation further comprising: 
	determining that the image capture device is planned to move along a first path during the capturing; and 
	calculating a second path for the first holographic display, based on the first path and a physical location of the first performer, 
	wherein the first holographic display comprises a movement apparatus used to move the first holographic display along the second path.  
	Karafin and Gasking are related as holographic display and image capture devices.
	Gasking teaches (fig 7),
	the operation further comprising: 
	determining that the image capture device (camera of user device 140), p35, lines 1-8) is planned to move along a first path (user device 140 is moving within real world scene 400, p40, lines 1-4, user device 140 is moving along a first path indicated by motion vector 740), during the capturing; and 
	calculating a second path (target device 130 is moving along a second path indicated by motion vector 730) for the first holographic display (target device 130, p39, lines 2-6), based on the first path (user device 140 is moving within real world scene 400, p40, lines 1-4, user device 140 is moving along a first path indicated by motion vectors) and a physical location of the first performer (user 142, p40, lines 1-4), 
	wherein the first holographic display (target device 130, p39, lines 2-6) comprises a movement apparatus (apparatus is a target user 132 in whose coat pocket the target device 130 is placed, p39, lines 1-6) used to move the first holographic display (target device 130, p39, lines 2-6) along the second path.  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Karafin to include the teachings of Gasking such that further comprising determining that the image capture device is planned to move along a first path during the capturing; and calculating a second path for the first holographic display, based on the first path and a physical location of the first performer, wherein the first holographic display comprises a movement apparatus used to move the first holographic display along the second path for the purpose of utilizing improved technologies for special purpose machines that facilitate computer generated imagery (p2, lines 1-10).

Regarding Claim 14, Karafin-Gasking teaches system of claim 13, 
	wherein the second path (target device 130 is moving along a second path indicated by motion vector 730, Gasking) is calculated such that the image capture device (camera of user device 140, p35, lines 1-8) does not capture (whether the target device is within the field of view of the camera of user device 140  depends on the relative movement between the target device 130 and user device 140, p40, lines 14-19)the first holographic display (target device 130, p39, lines 2-6) 
	while the image capture device (camera of user device 140, p35, lines 1-8) moves along the first path (user device 140 is moving within real world scene 400, p40, lines 1-4, user device 140 is moving along a first path indicated by motion vector 740) (the relative movement of 130 and 140 can result in the camera of device 140 not capturing the target device 130).  

Regarding Claim 15, Karafin-Gasking teaches system of claim 13, 
	wherein the second path (target device 130 is moving along a second path indicated by motion vector 730, Gasking) is further calculated such that the first holographic projection (holograms 610,620 composited into live video captured by user device 140, p36, lines 1-10, Gasking) remains visible to the first performer (user 142, p40, lines 1-4),
	while the image capture device (camera of user device 140, p35, lines 1-8) moves along the first path (user device 140 is moving within real world scene 400, p40, lines 1-4, user device 140 is moving along a first path indicated by motion vector 740).  

Regarding Claim 20, Karafin teaches non-transitory computer program product of claim 18.
	However, Karafin does not teach 
	the operation further comprising: 
	determining that the image capture device is planned to move along a first path during the capturing; and 
	calculating a second path for the first holographic display, based on the first path and a physical location of the first performer, 
	wherein the first holographic display comprises a movement apparatus used to move the first holographic display along the second path.  
	Karafin and Gasking are related as holographic display and image capture devices.
	Gasking teaches (fig 7),
	the operation further comprising: 
	determining that the image capture device (camera of user device 140), p35, lines 1-8) is planned to move along a first path (user device 140 is moving within real world scene 400, p40, lines 1-4, user device 140 is moving along a first path indicated by motion vector 740), during the capturing; and 
	calculating a second path (target device 130 is moving along a second path indicated by motion vector 730) for the first holographic display (target device 130, p39, lines 2-6), based on the first path (user device 140 is moving within real world scene 400, p40, lines 1-4, user device 140 is moving along a first path indicated by motion vectors) and a physical location of the first performer (user 142, p40, lines 1-4), 
	wherein the first holographic display (target device 130, p39, lines 2-6) comprises a movement apparatus (apparatus is a target user 132 in whose coat pocket the target device 130 is placed, p39, lines 1-6) used to move the first holographic display (target device 130, p39, lines 2-6) along the second path.  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Karafin to include the teachings of Gasking such that further comprising determining that the image capture device is planned to move along a first path during the capturing; and calculating a second path for the first holographic display, based on the first path and a physical location of the first performer, wherein the first holographic display comprises a movement apparatus used to move the first holographic display along the second path for the purpose of utilizing improved technologies for special purpose machines that facilitate computer generated imagery (p2, lines 1-10).

Regarding Claim 24, Karafin teaches the method of claim 1, 
	wherein the first holographic projection (holographic object 120, p32, lines 1-3) is generated based on one or more holographic projection parameters (LF display actively tracks positions of viewers and dynamically instruct different LF modules to present appropriate holographic content, p91, lines 1-7, change in holographic projection parameters changes the holographic content presented);
	the method further comprises modifying the one or more holographic projection parameters (LF display actively tracks positions of viewers and dynamically instruct different LF modules to present appropriate holographic content, p91, lines 1-7, change in holographic projection parameters changes the holographic content presented) over a period of time (dynamically instruct is interpreted as over time) such that the first holographic projection (holographic object 120, p32, lines 1-3, 420, fig 4A) remains perceptible by the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, viewer 434, fig 4B) even as the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, viewer 434, fig 4B) moves along a respective path over the period of time.
	However, Karafin does not teach 
	the method further comprises modifying the one or more holographic projection parameters over a period of time such that the first holographic projection remains perceptible by the first performer even as the holographic display moves along a respective path over the period of time.
	Karafin and Gasking are related as holographic display and image capture devices.
	Gasking teaches (fig 7),
	the method further comprises modifying the one or more holographic projection parameters (hologram motion vector 710, p41, lines 1-4, this indicates the holographic projection parameters are changing as the target device 130 moves) over a period of time such that the first holographic projection (hologram 610, p41, lines 1-4) remains perceptible by the first performer (user 142, p40, lines 1-4) even as the holographic display (target device 130, p39, lines 2-6) moves along a respective path (target device 130 is moving within real world scene 400, p40, lines 1-4, target device 130 is moving along a first path indicated by motion vector 730) over the period of time.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Karafin to include the teachings of Gasking such that the method further comprises the method further comprises modifying the one or more holographic projection parameters over a period of time such that the first holographic projection remains perceptible by the first performer even as the holographic display moves along a respective path over the period of time for the purpose of utilizing improved technologies for special purpose machines that facilitate computer generated imagery (p2, lines 1-10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270. The examiner can normally be reached M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.V.D./
Jyotsna V Dabbi								12/15/2022Examiner, Art Unit 2872  



/JADE R CHWASZ/Primary Examiner, Art Unit 2872